Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Specification Objection
2.   	The Application's specification filed 3/24/2020 is objected to because of the following informalities:  The content of specification does not include:
Cross-References to related applications. See 37 CFR 1.78 MPEP § 211 et seq. 
Appropriate correction is required.
Duplicate Claims Objection
3.	Applicant is advised that should claim 1 be found allowable, claims 14 and 15 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
(a) Although claim 14 recites “a detection device… according to claim 1”. However, claim 14 is identical (duplicate) in claim 1.
(b) Although the recitation in the preambles of claims 1 and 15 are slightly different, e.g. claim 1 recites “A calibration method for a coating of an additive manufacturing device using a detection device” and claim 15 recites “A method for controlling an additive manufacturing device and a detection device provided in the manufacturing device”. However, the body of both claims are identical. 
	 See MPEP § 608.01(m).    
                                             Claim objection
4.	Claims 1, 6-7, 10-11, and 14 are objected to for the following reasons:
In claims 1, 6-7, and11: missing the “and” before the last “wherein” clause.
In claim 10, “the calibration method according to claim 1, wherein after determining of the correction value, in a further step d)” should read “the calibration method according to claim 1, further comprising step d) after determining of the correction value, adjusting …”
In claim 14, too many “and” between “wherein” clauses. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
 	a)  The recitation in claims 1 and 15, at step c) “determining (1) a correction value for the first application element and/or the second application element (2) from the detected first position reference value and the detected second position reference value” is indefinite. It is unclear determine (1) a correction value of what for the first application element and/or the second application element? (2) It is unclear how to determine a correction value when there is no relationship or information provided for the first and/or second application element between steps a) and b)?  
	b)  Further at step a), it is unclear whether “a first measuring point associated with the coating unit at the first measuring position” referring as “a first measuring point associated with the first application element at the first measuring position”? 
	c) Similarly, at step b), it is unclear whether “a second measuring point associated with the coating unit at the second measuring position” referring as “a second measuring point associated with the second application element at the second measuring position”?
d)  Further in preamble of claims 1 and 15, “wherein the detection device is configured to detect at least one position reference value with respect to a reference point outside the coating unit and a measuring point” is indefinite. It is unclear “detect a measuring point” of what? Whether of the coating device, the first measuring point, OR the second measuring point?
e)  The recitation in claim 3, “wherein the detection device is mounted in the manufacturing device temporarily and fixed in place” is indefinite. It is unclear whether Applicant means “temporarily or fixed in place”? 
	f)  The recitation in claim 4 “wherein the first and/or second measuring point is/are a point of intersection of a common reference line of the first and second application elements and/or of a common reference plane of the first and second application elements with a predefined comparison line” is indefinite. It is unclear and confused because of too many “and/or”. 
	g)  Similarly, the recitation of too many “and/or in claim 5 is indefinite. It is unclear and confused.
	h)  The recitation in claim 6 “wherein the first and/or the second measuring point is a point of intersection of a comparison line with the surface of the first or the second application element, which surface faces the building base during operation, wherein the comparison line includes the reference point and extends in a predefined direction” is indefinite. It is unclear how to define the surface of the second application element when the first measuring point is a point of intersection of a comparison line? Or how to define the surface of the first application element when the second measuring point is a point of intersection of a comparison line?
Dependent claims are rejected for the same reason with respective parent claim.
          Due to the 35 USC 112(b) or second paragraph rejection, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
Examiner note:  It is suggested each limitation should be clear and concise. For example, each element/limitation should be clarified what it is and what it does and using “wherein” clause to clarify more in detail if needed and/or link these limitation/elements together. Also, using one time “and/or” can be reasonable if it is used in a short sentence.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


8.	Claims 7, 11, and 13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
a.  The recitation in claim 7, “the calibration method according to claim 6, wherein “step b) ….and wherein step c)” is improper dependent form for failing to include “step b)” and step c) in claim 6.
b.  Similarly, the recitation in claim 11, “the calibration method according to claim 10, wherein step a) to d)” is improper dependent form for failing to include steps a)-c) in claim 10.
c. The recitation in claim 13, “A manufacturing method” is improper dependent form because claim 13 cannot depend on the same method claimed as in claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. 
AIA  Statement - 35 USC § 102 & 103  
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being obvious over US 2019/0084228 of Paternoster et al, hereinafter Paternoster in view of US 2016/0144571 of Philippi (of record).
As per Claim 1, Paternoster teaches a calibration method (accurate adjusting [0009], [0055]) for a coating unit of an additive manufacturing device using a detection device, wherein the additive manufacturing device is configured to produce a three-dimensional object on a building base by applying a building material layer by layer and selectively solidifying the applied layer at locations corresponding to the cross-section of the object to be produced in the respective layer ([0003], [0072], [0026], Fig 1, laser sintering device 1 considered “detection device” ),
wherein, for the application of a layer, the coating unit (Figs 1-4, recoater 16) is moved in at least one direction of movement across a build area of the manufacturing device, see [0029], [0032], 
wherein the coating unit comprises a first application element and a second application element which are spaced from one another in the direction of movement of the coating unit (Fig 2, two recoater blades 41, 42 considered “first and second application elements [0034]), 
wherein the detection device is configured to detect at least one position reference value with respect to a reference point outside the coating unit and a measuring point (when recoater blade 42 arranged at rear in direction B considered “the reference point” outside the coating unit, [0034]), the method comprising at least the steps of: 
a) positioning the coating unit in a first measuring position and detecting a first position reference value with respect to the reference point and a first measuring point associated with the coating unit at the first measuring position (a front recoater blade 41 arranged at the front in the recoating direction B [0034], a predetermined distance from recoating unit 40 “first position reference” [0035]), and
b) positioning the coating unit in a second measuring position by moving the coating unit in the direction of movement and detecting a second position reference value with respect to the reference point and a second measuring point associated with the coating unit at the second measuring position (a distance of lower edge of rear recoater blade 42 from power bed 30 considered “a second measuring point” [0034], a predetermined distance from recoating unit 40 “second position reference [0035]).
Paternoster does not teach c) determining a correction value for the first application element and/or the second application element from the detected first position reference value and the detected second position reference value.
Philippi teaches c) determining a correction value for the first application element and/or the second application element from the detected first position reference value and the detected second position reference value [0029]-[0030], [0047], claim 6. See also [0014], [0024]-0026].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Paternoster having correction value as taught by Philippi that would controlling the laser beams in the subsequent production of the three-dimensional object (Philippi [0029]).
As per Claim 2, Paternoster in view of Philippi teaches the calibration method according to claim 1, Paternoster further teaches wherein the position reference value detected by the detection device includes information about a vertical position of the measuring point (see [0028], vertical V in Fig 1).
As per Claim 3, Paternoster in view of Philippi teaches the calibration method according to claim 1, Paternoster further teaches wherein the detection device is mounted in the manufacturing device temporarily and fixed in place (laser sintering device contains irradiation device 20, see [0030], [0021], [0072]).
As per Claim 4, Paternoster in view of Philippi teaches the calibration method according to claim 1, Paternoster further teaches wherein the first and/or second measuring point is/are a point of intersection of a common reference line of the first and second application elements and/or of a common reference plane of the first and second application30 64549981v.1elements with a predefined comparison line, the predefined comparison line including the reference point and extending in a predefined direction (Fig 4, blades 41-42 moving on working plane 7, [0049]-0053]).  
As per Claim 5, Paternoster in view of Philippi teaches the calibration method according to claim 4, Paternoster further teaches wherein the detection device comprises at least one measuring element extending in a longitudinal direction whose surface facing the building base during operation determines the reference line, wherein the detection device comprises a pressing device for bringing and/or holding the measuring element in contact with the first and second application elements and/or wherein the measuring element is provided at the detection device in a manner tiltable about an axis transverse to the longitudinal direction, see [0041], [0046], [0054].  
As per Claim 6, Paternoster in view of Philippi teaches the calibration method according to claim 1, Paternoster further teaches wherein the first and/or the second measuring point is a point of intersection of a comparison line with the surface of the first or second application element (at points correspond to a cross-section, see [0007], [0032], which surface faces the building base during operation, see [0013], [0036], wherein the comparison line includes the reference point and extends in a predefined direction [0036].  
As per Claim 7, Paternoster in view of Philippi teaches the calibration method according to claim 6, Philippi further teaches wherein step b) is carried out several times for detecting a plurality of position reference values at a plurality of measuring positions, [0007], [0028], wherein in step c) the correction value is determined from the plurality of detected position reference values, wherein the detection of the plurality of position reference values is carried out continuously during the movement of the coating unit in the direction of movement or in successive steps, see [0029]-[0030], [0046]-[0047]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Paternoster having correction value as taught by Philippi that would controlling the laser beams in the subsequent production of the three-dimensional object (Philippi [0029]). 
As per Claim 8, Paternoster in view of Philippi teaches the calibration method according to claim 6, Paternoster further teaches wherein the detection device comprises a radiation source emitting an electromagnetic beam [0018], [0029], [0037], and a detector for detecting the electromagnetic beam reflected at the measuring point, see [0030], [0073].
As per Claim 9, Paternoster in view of Philippi teaches the calibration method according to claim 1, Paternoster does not teach the correction value is determined based on a geometric calculation and/or a difference between the first position reference value and the second position reference value.  Philippi teaches the correction value is determined based on a geometric calculation and/or a difference between the first position reference value and the second position reference value, see [0029], [0044], [0047]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Paternoster having correction value as taught by Philippi that would controlling the laser beams in the subsequent production of the three-dimensional object (Philippi [0029]). 
As per Claim 10, Paternoster in view of Philippi teaches the calibration method according to claim 1, Paternoster does not teach wherein after determining of the correction value, in a further step d) adjusting a position setting of the first and/or the second application element according to the determined correction value.  Philippi teaches after determining of the correction value, in a further step d) adjusting a position setting of the first and/or the second application element according to the determined correction value, [0027]-[0029].
As per Claim 11, Paternoster in view of Philippi teaches the calibration method according to claim 10, Paternoster further teaches wherein steps a) to d) are carried out iteratively, wherein a number of iterations is predefined and/or steps a) to d) are carried out iteratively until the correction value falls below a predefined threshold value, see [0003], [0007], [0032].  
As per Claim 12, Paternoster in view of Philippi teaches the calibration method according to claim 1, Paternoster further teaches wherein the first and the second application element each comprises a roller, see [0040], [0045], [0049]
As per Claim 13, Paternoster in view of Philippi teaches a manufacturing method for producing a three-dimensional object in an additive manufacturing device on a building base by applying a building material layer by layer and selectively solidifying the applied layer at locations corresponding to the cross-section of the object to be produced in the respective layer (see [0005], [0072] ), wherein, for the application of a layer, a coating unit provided in the manufacturing device is moved in at least one direction of movement across a build area of the manufacturing device (Figs 1-4 recoater 16 ‘coating unit”, [0029], [0032]), wherein the coating unit comprises a first application element and a second application element which are spaced from one another in the direction of movement of the coating unit (Fig 2, two recoater blades 41, 42 considered “first and second application elements [0034]), and wherein the manufacturing device further comprises a detection device configured to detect at least one position reference value with respect to a reference point outside the coating unit and a measuring point, and wherein at least once (when recoater blade 42 arranged at rear in direction B considered “the reference point” outside the coating unit, [0034]), a calibration method according to claim 1 is carried out.  
As per Claim 14, Paternoster in view of Philippi teaches a detection device, being configured to carry out a calibration method for a coating unit of an additive manufacturing device, wherein the additive manufacturing device is configured for the production of a three-dimensional object on a building base by applying a building material layer by layer and selectively solidifying the applied layer at locations corresponding to the cross-section of the object to be produced in the respective layer ([0003], [0072], [0026], Fig 1, laser sintering device 1 considered “detection device” ), and wherein the coating unit is provided so as to be movable in at least one direction of movement across a build area of the manufacturing device for applying a layer (Figs 1-4, recoating 16, [0029], [0032] ), wherein the coating unit comprises a first application element and a second application element which are spaced from one another in the direction of movement of the coating unit (Fig 2, two recoater blades 41, 42 considered “first and second application elements [0034]), and wherein the detection device is configured to detect at least one position reference value with respect to a reference point outside the coating unit and a measuring point (when recoater blade 42 arranged at rear in direction B considered “the reference point” outside the coating unit, [0034]), and wherein the detection device is designed and/or controlled to carry out a calibration method according to claim 1.  
As per Claim 15, Paternoster in view of Philippi teaches a method for controlling an additive manufacturing device and a detection device provided in the manufacturing device,32 64549981v.1the additive manufacturing device being configured for the production of a three-dimensional object on a building base by applying a building material layer by layer and selectively solidifying the applied layer at locations corresponding to the cross-section of the object to be produced in the respective layer ([0003], [0072], [0026], Fig 1, laser sintering device 1 considered “detection device” ), and the manufacturing device comprising a coating unit (Figs 1-4, recoater 16) which is provided so as to be movable in at least one direction of movement across a build area of the manufacturing device for applying a layer, see [0029], [0032], the coating unit comprising a first application element and a second application element which are spaced from one another in the direction of movement of the coating unit (Fig 2, two recoater blades 41, 42 considered “first and second application elements [0034]), the detection device being configured to detect at least one position reference value with respect to a reference point outside the coating unit and a measuring point when recoater blade 42 arranged at rear in direction B considered “the reference point” outside the coating unit, [0034]), and wherein the detection device and the manufacturing device are controlled to perform at least the steps of: 
a) positioning the coating unit in a first measuring position and detecting a first position reference value with respect to the reference point and a first measuring point associated with the coating unit at the first measuring position (a front recoater blade 41 arranged at the front in the recoating direction B [0034], a predetermined distance from recoating unit 40 “first position reference” [0035]), and
b) positioning the coating unit in a second measuring position by moving the coating unit in the direction of movement and detecting a second position reference value with respect to the reference point and a second measuring point associated with the coating unit at the second measuring position (a distance of lower edge of rear recoater blade 42 from power bed 30 considered “a second measuring point” [0034], a predetermined distance from recoating unit 40 “second position reference [0035]).
Paternoster does not teach c) determining a correction value for the first application element and/or the second application element from the detected first position reference value and the detected second position reference value.
Philippi teaches c) determining a correction value for the first application element and/or the second application element from the detected first position reference value and the detected second position reference value [0029]-[0030], [0047], claim 6. See also [0014], [0024]-0026].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Paternoster having correction value as taught by Philippi that would controlling the laser beams in the subsequent production of the three-dimensional object (Philippi [0029]).
Conclusion
12.	The following pertinent prior arts/ prior art of record, such as:
WO 2019/081719 of Mattes (Device and method for the additive manufacturing of a three-dimensional object); US 2018/0093416 of Prexler et al (Method for calibrating a device for producing a three-dimensional object and device configured for implementing said method); US2020/0164588 of Vaes et al (Method for calibrating an apparatus for producing an object by means of additive manufacturing, and apparatus for the method); US 2018/0345412 of Van Vaerenbergh et al (Apparatus for additive manufacturing of a product with a calibration device and method for calibration of an apparatus of this kind); and US 2018/0361728 of Philippi (Device and method for calibrating a device for generatively manufacturing a three-dimensional object).
13.	.Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2857                                                                                                                                                                                                       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863